DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #16769283 received on 6/3/2020. Claims 5, 10 and 13-14 are amended. Claims 1-4, 6-9, 11-12 and 15 left in original form. Claims 1-15 are pending. All pending claims are considered and examined.
Claim Objections
Claim 11 is objected to because of the following informalities:  “segments d ‘antenna” should be changed to be translated correctly.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinoy (US 20130263958 A1) in view of Takahashi et al. (US 20090091959 A1).
Regarding claim 1, Vinoy discloses (Fig. 2) a polymer tube comprising an identification sensor comprising: 
an RFID chip (21, 51) (¶60 - RFID type tags which are arranged on the tube);
a first antenna (11, 51) (¶60 - each comprise a transponder with an antenna associated with an electronic chip), said first antenna (11) having a surface covering a first part of the outer surface of said polymer pipe (10) (¶60);
a second antenna (12, 52) (¶60), said second antenna (12, 52) having a surface covering a second part of the external surface of said polymer pipe, said second part being distinct from said first part (¶60).
Vinoy does not explicitly disclose an electronic switching circuit (20) coupled to said RFID chip, the first and second antenna coupled to said switching circuit, wherein said switching circuit (20) is configured to: couple said first antenna to said RFID chip when the voltage sensed at the edge of said first antenna and corresponding to the magnetic field by an RFID transmitter is greater than the voltage sensed at edge the second antenna; couple said second antenna to said RFID chip when the voltage 
Takahashi teaches (Fig. 3) a power supply unit and method for controlling power supply comprising: an electronic switching circuit (20) coupled to said RFID chip (¶73, ¶104), the first and second antenna coupled to said switching circuit, wherein said switching circuit (20) is configured to: couple said first antenna to said RFID chip when the voltage sensed at the edge of said first antenna and corresponding to the magnetic field by an RFID transmitter is greater than the voltage sensed at edge the second antenna; couple said second antenna to said RFID chip when the voltage sensed at the edge of said second antenna by an RFID transmitter is greater than the voltage sensed at the edge of the first antenna (¶80-¶81: selects the channel connected to the antenna supplying the highest voltage).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the RFID tags of Vinoy with the switching circuit for multiple RFID antennas of Takahashi in order to supply the most power (Takahashi: ¶81, ¶104).
Regarding claim 13, Vinoy modified by Takahashi teaches the apparatus of claim 1 above and further teaches a means for communicating the identity, the characteristics of manufacture of the tube, and the location of the tube (Vinoy: ¶153 - identity, characteristics and localization; Claim 7 - communicating identity, characteristics relevant to the manufacturing process of the tube and the localization of the tube), and in that it is intended for identification of a fluid distribution pipe, such as a drinking water or gas pipe, electric cable protection or optical fiber cable (Vinoy: ¶3; the intended purpose is capable of being performed by the apparatus of Vinoy modified by Takahashi).
Regarding claim 14, Vinoy modified by Takahashi teaches the apparatus of claim 1 above and further teaches a protective polymer layer (Vinoy: ¶73).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinoy modified by Takehashi in view of Leem (US 20190363584 A1).
Regarding claim 5, Vinoy modified by Takahashi teaches the apparatus of claim 1 above and further teaches in which each antenna associated with an RFID chip comprises: {10802/008687-USO/02487430.1}4Attorney Docket Number: 10802/008687-US0a set of antenna segments made up of electrical conductors constituting at least a first and a second antenna element (Vinoy: Fig. 8 or 10b), a printed circuit comprising an RFID chip (Vinoy: ¶62) and at least one tuning capacitor as well as a connector allowing the electrical connection of said antenna segments (Takahashi: ¶75).
Vinoy modified by Takahashi does not explicitly teach that said antenna segments are arranged close to one another, at a distance of less than 3 mm and preferably less than 1 mm, so as to allow the generation of coupling capacitances capable of widening the band of tolerance on the RFID resonance frequency
Leem teaches (Fig. 4, 13) a multi-mode antenna and wireless power reception device using same comprising: an interval between the outer coil 1310a and the intermediate coil 1310b may be formed with about 0.3 mm or greater. A line width W1 of the outer coil 1310a may be formed with about 0.5 mm (¶232).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to provide the RFID antenna of Vinoy modified by Takehashi with the line width of Leem in order to communicate in multiple specified frequency bands (Leem: ¶202, ¶232, ¶389).
Regarding claim 6, Vinoy modified by Takahashi and Leem teaches the apparatus of claim 5 and further teaches that the antenna segments are arranged in the same plane, concentrically, and electrically connected to said connector (Vinoy: Fig. 8; Leem: Fig. 4), in which two immediately adjacent antenna segments are arranged at a distance less than 3 mm, and preferably 1 mm allowing the generation of coupling capacities capable of widening the tolerance band on the RFID resonance frequency (Leem: ¶232
Regarding claim 7, Vinoy modified by Takahashi and Leem teaches the apparatus of claim 5 and further teaches that the antenna segments have planes superposed on each other (Vinoy: Fig. 8; Leem: Fig. 4), in which two immediately adjacent antenna segments are located at a distance of less than 3mm and preferably less than 1mm allowing the generation of coupling capacities likely to widen the tolerance band on the RFID resonance frequency (Leem: ¶232).
Regarding claim 8, Vinoy modified by Takahashi and Leem teaches the apparatus of claim 5 and further teaches that the antenna segments are arranged between them to form a twist (Vinoy: Fig. 8; Leem: Fig. 4) allowing the generation of coupling capacities capable of widening the tolerance band on the RFID resonance frequency (Leem: ¶232).  
Allowable Subject Matter
Claims 3-4, 10 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a transponder for a wireless communication and contactless identification system, of the RFID type, intended to be affixed to a buried polymer pipe (10), comprising: - a first RFID chip (61) associated with a first antenna (60) said first antenna having a surface covering a first part of the outer surface of said polymer line; - a second RFID chip (71) associated with a second antenna (70), said second antenna having a surface covering a second part of the external surface of said polymer pipe, said second part being distinct from said first part; wherein said first RFID chip (61) includes a storage configured to store a field allowing the storage of an identification element, UID, of said second RFID chip (71); wherein said second RFID chip (71) includes a storage configured to store a field allowing the storage of an identification element, UID, of said first RFID chip (61); wherein the identification element of the first RFID chip (61) and the identification element of the second RFID chip (71) are used to enable a surface detector to determine that the two RFID chips belong to a same buried polymer pipe. (Claim 3
Claims 2, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art of record does not teach or fairly suggests 
a transponder for a wireless communication and contactless identification system, of the RFID type, intended to be affixed to a buried polymer pipe (10), comprising: - an RFID chip (21, 51); - a first antenna (11, 51) said first antenna (11) having a surface covering a first part of the outer surface of said polymer pipe (10); - a second antenna (12, 52), said second antenna (12, 52) having a surface covering a second part of the external surface of said polymer pipe, said second part being distinct from said first part; wherein said switching circuit (20) is configured to: - couple said first antenna to said RFID chip when the voltage sensed at the edge of said first antenna and corresponding to the magnetic field by an RFID transmitter is greater than the voltage sensed at edge the second antenna; - couple said second antenna to said RFID chip when the voltage sensed at the edge of said second antenna by an RFID transmitter is greater than the voltage sensed at the edge of the first antenna; -a third antenna (53) coupled to said switching circuit, said third antenna (53) having a surface covering a third part of the external surface of said polymer pipe, the coverage area of each of said first, second and third antennas corresponding to an angle of 120 degrees, and wherein said switching circuit is configured to: - couple the RFID chip to that among the first, second and third antenna (51, 52, 53) which has a higher voltage, in which said switching circuit decouples the other two antennas having the lower voltages (claim 2); nor a transponder for a wireless communication and contactless identification system, of the RFID type, intended to be affixed to a buried polymer pipe (10), comprising: - an RFID chip (21, 51); - a first antenna (11, 51) said first antenna (11) having a surface covering a first part of the outer surface of said polymer pipe (10); - a second antenna (12, 52), said second antenna (12, 52) having a surface covering a second claim 1, 5 and 9); nor a transponder for a wireless communication and contactless identification system, of the RFID type, intended to be affixed to a buried polymer pipe (10), comprising: - an RFID chip (21, 51); - a first antenna (11, 51) said first antenna (11) having a surface covering a first part of the outer surface of said polymer pipe (10); - a second antenna (12, 52), said second antenna (12, 52) having a surface covering a second part of the external surface of said polymer pipe, said second part being distinct from said first part; wherein said switching circuit (20) is configured to: - couple said first antenna to said RFID chip when the voltage sensed at the edge of said first antenna and corresponding to the magnetic field by an RFID transmitter is greater than the voltage sensed at edge the second antenna; - couple said second antenna to said RFID chip when the voltage sensed at the edge of said second antenna by an RFID transmitter is greater than the voltage .
Regarding claim 11, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olsson et al. (US 20150123664 A1) discloses RFID enabled buried pipes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887